Citation Nr: 9906637	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  96-44 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for arthritis of the 
low back, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey





INTRODUCTION

The veteran served on active duty from August 1943 to January 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision that denied 
the veteran's claim for a rating greater than 20 percent for 
her service-connected arthritis of the low back.

Pursuant to the veteran's February 1998 request for a 
personal hearing at the RO, the veteran was scheduled to 
attend a hearing in January 1999.  She failed to appear at 
this hearing.  Consequently, the following decision has been 
based on the available evidence of record.


FINDING OF FACT

The veteran's arthritis of the low back is productive of 
severe limitation of motion of the lumbar spine.


CONCLUSION OF LAW

The criteria for an increased evaluation, to 40 percent, for 
service-connected arthritis of the low back have been met.  
38 U.S.C.A. § 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5292 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In July 1945 the veteran underwent X-rays of the lumbar 
spine.  Results revealed no evidence of fracture, arthritis 
or other abnormalities.

In August 1945 the veteran was admitted to a medical facility 
because of back pain.  She was diagnosed as having myositis, 
acute, lumbar area, mild, type, cause undetermined, and 
discharged to duty 13 days later.

According to the veteran's separation examination report of 
January 1946, she had had two years of pain in the back and 
left leg that had increased in severity in damp weather.  The 
pain was noted to have had a slow insidious onset in the left 
leg that had progressed to the back.  Findings revealed some 
limitation of forward flexion of the spine with slight 
tenderness to palpation over the left sacro-iliac region.

In March 1946 the veteran filed a claim of service connection 
for arthritis which the RO granted, assigning a 10 percent 
rating, effective January 9, 1946.  This rating was increased 
by the RO to 20 percent in December 1949.

Following the December 1949 rating action, the veteran filed 
several claims for an increased rating for her service-
connected arthritis.  These claims were denied, including a 
denial by the Board in October 1974.

An October 1986 VA hospital discharge summary shows that the 
veteran complained of the onset of back symptoms in July 1980 
when she slipped and fell at her workplace on a wet floor.  
She said that when she fell she struck the lower part of her 
back.  She said that ever since she has had low back pain 
that eventually developed into radiating symptoms into both 
lower extremities as well as a numbness and heaviness in both 
lower extremities.  Cervical and lumbar myelograms were 
performed.  The veteran underwent a L-3 to L-5 decompressive 
laminectomy.  She was diagnosed as having lumbar spondylosis 
with stenosis L-5 to5 and probable spondylosis at C-5, 6, C-
6, 7.  

In a March 1987 rating action and in an April 1987 statement 
of the case and an April 1988 and May 1989 supplemental 
statements of the case the RO determined that the residuals 
of the July 1980 fall, including spondylosis of the cervical 
and lumbar spine with resultant laminectomy L-3 to L-5, were 
considered the result of the intermittent 1980 fall and not 
the service-connected disorder.

In January 1990 the Board denied the veteran's claim for an 
increased rating for arthritis of the low back, noting that 
residuals of laminectomy of the lumbar spine are not service 
connected.

VA outpatient treatment records were subsequently received by 
the RO.  A May 1994 VA treatment record reflects the 
veteran's complaints of neck and low back pain as well as leg 
weakness when ambulating.  An impression was given of spinal 
stenosis and degenerative joint disease of the cervical 
spine.  X-rays were recommended.  

In April 1995 the veteran filed another claim for an 
increased rating for her service-connected back disability.  
She stated that she had been treated at both VA and private 
medical facilities for her back disability; however, the RO 
indicates that it did not receive a completed VA Form 21-4142 
so that private treatment records could be obtained.

A private medical note dated in May 1995 reflects a diagnosis 
of definite osteoporosis on X-ray and "fx-T12".

At a VA examination in May 1995, the veteran complained of 
having low back pain for several years and that she started 
having pain in her back following a fall in 1986.  She also 
complained at that time of constant low back pain accompanied 
by numbness and tingling of both lower extremities.  Findings 
revealed no muscle spasm and decreased patellar reflexes on 
the left.  There was less pinprick sensation of the left leg, 
and no Achilles reflex.  There was no posture abnormality and 
no frank deformity, except by marked kyphosis of the 
lumbosacral spine.  There was limitation of forward flexion 
(to 35 degrees), and backward extension (to 10 degrees).  
Left lateral flexion and right lateral flexion was within 
normal limits (20 degrees on each side).  Rotation to the 
left and rotation to the right was normal (20 degrees on each 
side).  There was no evidence of pain on motion.  There was 
neurological involvement, as noted, manifested by less 
pinprick sensation in the left lower leg.  Motor weakness of 
the dorsal and plantar flexors of the left foot was noted, as 
well as some motor weakness of the left knee extensors.  X-
rays of the lumbar spine revealed osteoporosis and 
degenerative changes with an old compression deformity of 
D12, mild lumbar scoliosis with convexity towards the left, 
and no evidence of neoplastic or recent traumatic changes.  
The veteran was diagnosed as having low back pain syndrome 
with radiculopathy.

In September 1995 the RO continued the veteran's 20 percent 
rating for her service-connected arthritis of the low back.

In her July 1996 Notice of Disagreement, the veteran said 
that she had made two trips to a VA hospital.  She also said 
that she never received physical therapy for these visits 
"since June of 1995".

In her October 1996 substantive appeal, the veteran said that 
her physical disability had worsened throughout the years and 
that she "wasn't functioning as a normal person due to the 
pain and suffering [her] back [kept] [her] in."  Also noted 
in the substantive appeal is a statement from a doctor who 
said that he agreed with the veteran that her back condition 
had worsened and that she needed more help.

The veteran's history as noted on a July 1998 VA examination 
report includes the onset of low back pain in service while 
performing a desk job which had progressively worsened, but 
with no radiation.  Her history also includes a fall in 1980 
resulting in increased pain in the low back area, but still 
with no radiation.  It is also noted in the veteran's history 
that her son backed a car into her in 1985 causing her to 
fall and re-injure her low back.  Also in that incident the 
veteran injured her mid back and had three thoracic 
fractures.  The veteran said that she was not taking any 
medication for her low back because the medication, such as 
Motrin, irritated her stomach.  On a scale of 1 to 10, the 
veteran described her low back pain as being between 5 and 7.  
She said that she had flare-ups that lasted anywhere between 
several hours to several days.  She said that during a flare-
up she was unable to do anything other than lie down or walk 
slowly, including being unable to lift or bend.  She said 
that that she was unable to work in her garden or clean her 
house due to severe pain in the low back.  She said that she 
had lumbar surgery at a VA medical facility in 1986, but that 
the effect of the surgery on her symptoms had been minimal.  

On examination the veteran had flexion limited by pain to 45 
degrees and side to side bending limited by pain to 10 
degrees.  Range of motion measurements taken in the physical 
therapy department revealed forward flexion to 45 degrees, 
extension to 15 degrees, side bending to 20 degrees on each 
side, and rotation to 25 degrees on each side.  The examiner 
stated that "[b]ending from side to side or forward to 
backwards produced an additional limitation by pain on [the 
veteran's] back movements."  The examiner also said that 
following repetitive bending or during flare-ups, the veteran 
stated that her primary difficulty was from weakness and pain 
in the lower back, and that she also had a lack of endurance 
and fatigue.  There was no spasm or weakness in the lumbar 
spine.  The examiner diagnosed the veteran as having lumbar 
spine degenerative joint disease and thoracic vertebral body 
compression deformities.  X-rays of the lumbosacral spine 
were taken and revealed mild osteoporosis and degenerative 
changes, narrowing of L5-S1 and lumbar scoliosis and no 
evidence of neoplastic or recent traumatic changes.  

II.  Legal Analysis

The veteran's claim for an increased rating for her back 
disability is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a), in that it is not inherently implausible.  
Relevant evidence has been properly developed, and no further 
assistance to the veteran is required to comply with the duty 
to assist.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The history of the veteran's low back disability has been 
considered, although the present level of disability is of 
primary concern when determining whether she is entitled to a 
rating higher than 20 percent.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Inactive rheumatoid arthritis or degenerative arthritis will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a Diagnostic Code 5002 and 5003.  
The criteria for limitation of motion of the lumbar spine, in 
turn, warrants a 20 percent rating for moderate limitation of 
motion and a 40 percent rating for severe limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

The evidence in this case shows that the veteran had loss of 
forward flexion, extension and lateral flexion at 
examinations performed in 1995 and 1998.  More specifically, 
in 1995, she demonstrated 35 degrees forward flexion, 10 
degrees extension, 20 degrees side bending bilaterally and 20 
degrees rotation bilaterally.  In 1998, she demonstrated 45 
degrees forward flexion, 15 degrees extension, 20 degrees 
side bending bilaterally and 25 degrees rotation bilaterally.  
While these measurements actually show a slight increase in 
the veteran's range of motion from 1995 to 1998 on flexion, 
extension and rotation, the examiner in 1995 noted that the 
veteran had no evidence of pain on motion.  In contrast, the 
examiner in 1998 stated that "bending from side to side or 
forward to backwards produced an additional limitation by 
pain on [the veteran's] back movements."  

This notation of pain on motion is an important factor to 
consider in light of the guidance provided for in Deluca v. 
Brown, 8 Vet. App. 202 (1995).  In Deluca, the Court of 
Appeals for Veterans Claims (Court) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
With that being said, it is unclear from the findings in 1998 
whether the veteran's demonstrated ranges of motion include 
the factor of pain, or whether there is an even greater 
limitation of motion caused by pain.  In this regard, while 
the examiner's statement that bending from side to side and 
forward and backwards provided an additional limitation by 
pain on back movements, the examiner at the same time noted 
that flexion was limited by lumbar pain to 45 degrees and 
that side-to side bending was limited by pain at 
approximately 10 degrees.  However, by giving the veteran the 
benefit of the doubt in this matter, it is assumed that her 
pain produces an even greater limitation of motion than is 
noted on the examination report.  See 38 U.S.C.A. § 5107(b).  
The question thus becomes whether the additional loss of 
motion due to pain, in addition to other factors of 
consideration, is equivalent to the next higher evaluation 
under Diagnostic Code 5292 for severe limitation of motion of 
the lumbar spine. 

It is clear from the evidence that the veteran's low back 
disability has worsened over the years due to pain and 
repeated flare-ups.  The examiner in 1998 relayed the 
veteran's report of flare-ups occurring on a weekly basis and 
lasting several hours or several days.  It is also noted by 
the examiner in 1998 that during these flare-ups the veteran 
was unable to do anything other than lay down or walk slowly.  
The examiner further relayed the veteran's report of weakness 
and pain in the low back and noted that she had a lack of 
endurance and fatigue.  Additional evidence of worsening can 
be found in the veteran's own statement in October 1996 that 
her back condition has worsened over the years, as well as a 
physician's statement in October 1996 to the same effect.  

Although the evidence shows a worsening of the veteran's back 
disability, it is still not clear to what degree it has 
worsened.  That is, whether such worsening as it relates to 
the veteran's service-connected disability continues to more 
nearly approximate the criteria for a 20 percent rating for 
moderate limitation of motion, or whether it more nearly 
approximates the criteria for a 40 percent rating for severe 
limitation of motion.  This is especially so when considering 
that the veteran sustained two nonservice-related low back 
injuries in 1980 and 1985.  Nonetheless, bearing in mind the 
benefit of the doubt doctrine, the resolution of this 
question must be resolved in the veteran's favor in that her 
disability picture more nearly approximates the criteria of 
severe limitation of motion of the lumbar spine.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DC 5292.  As such, she is 
entitled to an increased rating to 40 percent.  Id.

A higher than 40 percent rating under DC 5292 for functional 
loss due to pain is not warranted since 40 percent is the 
maximum available rating under this code.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

The only code that allows for a higher than 40 percent rating 
(60 percent) for spine disabilities under VA's rating 
schedule is found under DC 5293 for intervertebral disc 
syndrome.  However, this code is not applicable to the 
veteran's case since there is no evidence of symptoms 
compatible with this criteria.  Such criteria includes 
pronounced and persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasms, absent ankle jerk or other neurological findings 
appropriate to the site of a diseased disc with little 
intermittent relief.  While it is noted in the 1995 VA 
examination report that there was neurological involvement, 
there were no neurological findings made at the later 
examination in 1998.  Findings at this examination showed 
that there were no lumbar spine spasms or weakness, normal 
sensation throughout, motor examination of 5/5 strength in 
the lower legs, and deep tendon reflexes of 2+ at the knees 
and ankles.  Keeping in mind that the it is the present level 
of disability that is of primary concern when rating the 
veteran's disability, current evidence simply does not 
support application of the criteria under DC 5293 for 
intervertebral disc syndrome. Francisco, supra,




ORDER

An increased rating, to 40 percent, for arthritis of the 
veteran's low back is granted.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

- 4 -




